Citation Nr: 0913608	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1998 to March 2002.

This appeal to the Board of Veterans' Appeals (Board) 
originated from November 2004 and subsequent January and 
February 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in combination, denied the Veteran's claim for a TDIU 
and reduced the rating for his left shoulder disability from 
30 to 10 percent.  

As support for his claims to have the 30 percent rating 
reinstated and for a TDIU, the Veteran testified at a hearing 
at the RO in May 2007 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  

In October 2007 the Board issued a decision restoring the 30 
percent rating for the Veteran's left shoulder disability, 
retroactively effective from the date of reduction.  The 
Board then proceeded to remand his TDIU claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  

A remand by the Board confers on the Claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  But see, too, Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (requiring only 
substantial versus exact compliance).  Failure of the Board 
to ensure substantial compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.  Although, regrettably, it will result 
in additional delay in adjudicating this appeal for a TDIU, a 
remand is required to ensure compliance with the Board's 
prior October 2007 remand directive insofar as providing a 
more adequate and thorough VA examination - including for a 
medical opinion concerning whether the Veteran's service-
connected disabilities are so severe as to render him 
incapable of obtaining and maintaining substantially gainful 
employment.  The remand will again be via the AMC.

REMAND

Unfortunately, the AMC did not substantially comply with the 
Board's prior October 2007 remand directive by ensuring an 
adequate VA opinion regarding the Veteran's TDIU claim.  See 
Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.  
The Board, therefore, must correct this error.  38 C.F.R. 
§ 4.2.

When previously remanding this case in October 2007, the 
Board indicated the Veteran needed to be scheduled for a VA 
examination to assess the severity of his left shoulder 
disability, which he was.  But the September 2008 VA joints 
examination was deficient in a key respect.  Most 
importantly, the examiner failed to provide an intelligible 
opinion regarding whether the severity of the Veteran's left 
shoulder disability prevents him from obtaining and 
maintaining substantially gainful employment.  Indeed, in 
regard to employment limitations, the September 2008 VA 
examiner only commented "sedentary employment with no heavy 
lifting or frequent overhead use of the left arm.  No 
repetitive movements of the left arm."  This opinion is 
simply inadequate.  It is unclear from the examiner's 
statement whether the severity of the Veteran's left shoulder 
disability, in particular, precludes him from securing and 
maintaining substantially gainful employment consistent with 
his employment history, level of education, and vocational 
attainment.  See, e.g., Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).  The examiner should opine on whether 
the sedentary employment that the Veteran is apparently 
restricted to constitutes substantially gainful employment.  
The Board's October 2007 remand discussed, in detail, what 
constitutes substantially gainful employment versus only 
marginal employment.  So the commenting examiner must discuss 
the rationale of the opinion with these factors in mind.

That is to say, in providing this opinion, the VA C&P 
examiner must consider the Veteran's previous denial of 
employment with the U.S. Postal Service (USPS) for being 
"medically unsuitable" due to his left shoulder disability.  
He also contends that he was unable to obtain employment with 
TSA because of this medical condition.

The VA C&P examiner must also address the effect of the 
Veteran's left shoulder disability on his ability to maintain 
his current employment as a part-time worker in an eye glass 
store, and his ability to obtain and maintain substantially 
gainful employment in his planned occupation of optician.  
Some indication is needed as to whether these additional, 
more sedentary-type jobs are indeed viable possibilities of 
employment that is substantially gainful.

Therefore, to substantially comply with the Board's prior 
remand directive, either supplemental comment is needed 
concerning these additional matters or the Veteran must be 
scheduled for another VA examination to obtain this necessary 
information concerning his claim for a TDIU.  See Stegall, 
11 Vet. App. at 270; Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA examiner that 
most recently evaluated the Veteran in 
September 2008 (following the Board's prior, 
October 2007 remand) submit an addendum to 
the report of that examination providing a 
more detailed opinion indicating whether the 
severity of the left shoulder disability 
prevents the Veteran from obtaining and 
maintaining substantially gainful employment.  
This examiner should specifically indicate 
whether the sedentary employment that the 
Veteran is apparently restricted to 
(involving no heavy lifting or frequent 
overhead use of his left arm and no 
repetitive movements of this arm) constitutes 
substantially gainful employment.  

In making this important determination, the 
examiner should consider the Veteran's 
previous denial of employment with the U.S. 
Postal Service for being "medically 
unsuitable" due to his left shoulder 
disability.  He also contends that he was 
denied a job with TSA because of this medical 
condition.  

The examiner should also address the effect 
of the Veteran's left shoulder disability on 
his ability to maintain his current 
employment as a part-time worker in an eye 
glass store, and similarly his ability to 
obtain and maintain substantially gainful 
employment in his planned occupation of 
optician.

The examiner must discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, the prior 
October 2007 Board remand, and a copy of the 
September 2008 VA joints compensation 
examination report, must be made available to 
the examiner for a review of the Veteran's 
pertinent medical and other history.  

If, for whatever reason, it is not possible 
to have the September 2008 VA examiner 
comment further, then have the Veteran 
reexamined to assess the severity of his left 
shoulder disability by someone equally 
qualified to make these necessary 
determinations.  In that event, all necessary 
testing and evaluation should be completed.  
The examination report should set forth all 
objective findings regarding this service-
connected disability.  

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  
See 38 C.F.R. § 3.655 (2008).

2.  Upon completion of the examination, 
review the examiners' report to ensure 
substantial compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Take any needed 
corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claim for a 
TDIU in light of any additional evidence.  
If the claim is not granted to the 
Veteran's satisfaction, send him an SSOC 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



